Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED
CREDIT AGREEMENT AND MASTER ASSIGNMENT

 

This Amendment No. 2 to Amended and Restated Credit Agreement and Master
Assignment (this “Agreement”) dated as of October 16, 2013 (the “Effective
Date”) is among Triangle USA Petroleum Corporation, a Colorado corporation (the
“Borrower”), Foxtrot Resources LLC, a Colorado limited liability company (the
“Guarantor”), the undersigned Existing Lenders (as defined below), the New
Lenders (as defined below), and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and as
Issuing Lender (the “Issuing Lender”).

 

INTRODUCTION

 

A.                                    The Borrower, financial institutions party
thereto as Lenders (the “Existing Lenders”), the Issuing Lender, and the Agent
have entered into the Amended and Restated Credit Agreement dated as of
April 11, 2013, the Consent Agreement dated as of June 28, 2013, and the
Amendment No. 1 to Amended and Restated Credit Agreement and Master Assignment
dated as of July 30, 2013 (as so amended and modified and as may be otherwise
amended, restated, or modified from time to time, the “Credit Agreement”).

 

B.                                    The Guarantor has entered into the Amended
and Restated Guaranty Agreement dated as of April 11, 2013 (as amended,
restated, or otherwise modified from time to time, the “Guaranty”) in favor of
the Agent for the benefit of the Secured Parties (as defined in the Credit
Agreement).

 

C.                                    The Borrower has requested that the
Lenders and the Agent amend the Credit Agreement as set forth herein.

 

D.                                    The Borrower has requested and the Lenders
have agreed to increase the Borrowing Base simultaneously with the effectiveness
of this Agreement.

 

E.                                     In connection with the increase in the
Borrowing Base provided in this Agreement, each of Wells Fargo Bank, National
Association, Bank of America, N.A., and The Bank of Nova Scotia (each an
“Assignor”) desires to sell and assign, and each of JPMorgan Chase Bank, N.A.,
KeyBank National Association and IBERIABANK (each an “Assignee”) desires to
purchase and assume certain rights and obligations of the Assignors under the
Credit Agreement such that, after giving effect to such assignment and
assumption, the Commitments of the Lenders are as set forth on Schedule I
hereto.

 

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantor, the
Agent, the Issuing Lender, each Existing Lender and each New Lender hereby agree
as follows:

 

Section 1.                                           Definitions; References. 
Unless otherwise defined in this Agreement, each term used in this Agreement
which is defined in the Credit Agreement has the meaning assigned to such term
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                           Master Assignment.

 

(a)                                 Assignments.  For an agreed consideration,
each Assignor hereby irrevocably sells and assigns to each Assignee, without
recourse and without representation or warranty other than as expressly provided
herein, and each Assignee hereby irrevocably and severally, purchases and
assumes from the Assignors subject to the terms hereof and the Credit Agreement,
(i) such percentage in and to all of each Assignors’ respective rights and
obligations under the Credit Agreement as a Lender (including, without
limitation, such percentage interest in the Advances owing to the Assignor and
participations in Letters of Credit by Assignor existing immediately prior to
the Effective Date) that would result in each Assignor and each Assignees having
the respective Commitments set forth in Schedule I attached hereto, and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of each Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Credit Document or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above.  Each such sale and assignment is without recourse to any Assignor
and, except as expressly provided in Section 2(b), without representation or
warranty by any Assignor.  After giving effect to the sales and assignments
pursuant to this Section 2(a), each Lender’s respective Commitments will be as
set forth opposite its name on Schedule I attached hereto.

 

(b)                                 Representations and Warranties of
Assignors.  Each Assignor (i) represents and warrants that (A) it is the legal
and beneficial owner of the interest that it is assigning under
Section 2(a) above, (B) such interest is free and clear of any lien, encumbrance
or other adverse claim, (C) it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and (D) it is not a Defaulting Lender; and
(ii) assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (C) the financial condition of the Borrower, any other Credit Party,
or any other Person obligated in respect of any Credit Document or (D) the
performance or observance by the Borrower, its Subsidiaries or any other Person
of any of its obligations under any Credit Document.

 

(c)                                  Representations and Warranties of
Assignee.  Each Assignee (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets all the requirements to be a
Lender under Section 9.7 of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.7 of the Credit Agreement), (C) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the interest assigned to
it hereunder, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the interest assigned to it hereunder and either it, or the
person exercising discretion in making its decision to acquire the interest
assigned to it hereunder, is experienced in acquiring assets of such type,
(E) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 5.2 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase the interest assigned to it hereunder, and (F) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
purchase the interest assigned to it hereunder; and (ii) agrees that (A) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

(d)                                 Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
interests assigned hereunder (including payments of principal, interest, fees
and other amounts) to the relevant Assignor or relevant Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the relevant Assignee.

 

(e)                                  Consents.  The Administrative Agent, the
Issuing Lender and the Borrower each hereby consents to the assignments made
under this Section 2 to the Assignees.

 

Section 3.                                           Amendments to Credit
Agreement.  Upon the satisfaction of the conditions specified in Section 7 of
this Agreement, and effective as of the date set forth above, the Credit
Agreement is amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
amended to add the following definitions in alphabetical order:

 

“Second Amendment Effective Date” means October 16, 2013.

 

(b)                                 Section 1.1 of the Credit Agreement is
amended by replacing the following definitions to read in their entireties as
follows:

 

“Maturity Date” means the earlier of (a) October 16, 2018 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(c)(i) or
Article 7.

 

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Secured Obligations.

 

(c)                                  Section 2.2(a) of the Credit Agreement is
amended to read in its entirety as follows:

 

“(a)                           Borrowing Base.  The Borrowing Base in effect as
of the Second Amendment Effective Date has been set by the Administrative Agent
and the Lenders and acknowledged by the

 

3

--------------------------------------------------------------------------------


 

Borrower as $275,000,000.  Such Borrowing Base shall remain in effect until the
next redetermination or reduction made pursuant to this Section 2.2.  The
Borrowing Base shall be determined in accordance with the standards set forth in
Section 2.2(d) and is subject to periodic redetermination pursuant to Sections
2.2(b), and 2.2(c) and reductions pursuant to Section 2.2(e).”

 

(d)                                 Section 2.5(e) is amended to read in its
entirety as “Reserved.”

 

(e)                                  Section 2.9 is amended by replacing the
language “change in or in the interpretation of any law or regulation” with
“Change in Law”.

 

(f)                                   Section 2.12(a) is amended to read in its
entirety as follows:

 

“(a)                           Payments.  All payments of principal, interest,
and other amounts to be made by the Borrower under this Agreement and other
Credit Documents shall be made to the Administrative Agent in Dollars and in
immediately available funds, without setoff, deduction, or counterclaim.”

 

(g)                                  Section 6.1(f) of the Credit Agreement is
amended to read in its entirety as follows:

 

“(f)                             Debt in the form of (i) accounts payable to
trade creditors for goods or services, (ii) payment obligations to a Banking
Services Provider under commercial cards to the extent that such payment
obligations arise in connection with the payment by such Banking Services
Provider of accounts payable to trade creditors of the Credit Parties for goods
or services and (iii) current operating liabilities (other than for borrowed
money) which in each case is not more than 90 days past due, in each case
incurred in the ordinary course of business, as presently conducted, unless
contested in good faith by appropriate proceedings and adequate reserves for
such items have been made in accordance with GAAP.”

 

(h)                                 Schedule I and Schedule II to the Credit
Agreement are amended to read in their entireties as set forth on Schedule I and
Schedule II hereto.

 

Section 4.                                           Reaffirmation of Liens.

 

(a)                                 Each of the Borrower and the Guarantor
(i) is party to certain Security Documents securing and supporting the
Borrower’s and Guarantor’s obligations under the Credit Documents,
(ii) represents and warrants that it has no defenses to the enforcement of the
Security Documents and that according to their terms the Security Documents will
continue in full force and effect to secure the Borrower’s and Guarantor’s
obligations under the Credit Documents, as the same may be amended,
supplemented, or otherwise modified, and (iii) acknowledges, represents, and
warrants that the liens and security interests created by the Security Documents

 

4

--------------------------------------------------------------------------------


 

are valid and subsisting and create a first and prior Lien (subject only to
Permitted Liens) in the Collateral to secure the Secured Obligations.

 

(b)                                 The delivery of this Agreement does not
indicate or establish a requirement that any Credit Document requires the
Guarantor’s approval of amendments to the Credit Agreement.

 

Section 5.                                           Reaffirmation of Guaranty. 
The Guarantor hereby ratifies, confirms, and acknowledges that its obligations
under the Guaranty and the other Credit Documents are in full force and effect
and that the Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of all of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement.  The Guarantor hereby acknowledges that its execution and delivery of
this Agreement do not indicate or establish an approval or consent requirement
by the Guarantor under the Credit Agreement in connection with the execution and
delivery of amendments, modifications or waivers to the Credit Agreement, the
Notes or any of the other Credit Documents.

 

Section 6.                                           Representations and
Warranties.  Each of the Borrower and the Guarantor represents and warrants to
the Agent and the Lenders that:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects as of the date of this Agreement (except to the extent
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Credit Document;

 

(b)                                 (i) the execution, delivery, and performance
of this Agreement are within the corporate, limited partnership or limited
liability company power, as appropriate, and authority of the Borrower and
Guarantors and have been duly authorized by appropriate proceedings and
(ii) this Agreement constitutes a legal, valid, and binding obligation of the
Borrower and Guarantors, enforceable against the Borrower and Guarantors in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; and

 

(c)                                  as of the effectiveness of this Agreement
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing.

 

Section 7.                                           Effectiveness.  This
Agreement shall become effective as of the date hereof upon the occurrence of
all of the following:

 

(a)                                 Documentation. The Agent shall have received
the following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

 

(1)                                 this Agreement, duly and validly executed by
each party hereto;

 

5

--------------------------------------------------------------------------------


 

(2)                                 a secretary’s certificate from each Credit
Party certifying such Person’s (A) officers’ incumbency, (B) authorizing
resolutions, (C) organizational documents, and (D) governmental approvals, if
any, with respect to this Agreement;

 

(3)                                 certificates of good standing for each
Credit Party in each state in which each such Person is organized or qualified
to do business, which certificate shall be dated a date not earlier than 30 days
prior to Effective Date;

 

(4)                                 a legal opinion of Vinson & Elkins L.L.P. as
outside counsel to the Credit Parties, in form and substance reasonably
acceptable to the Administrative Agent.

 

(b)                                 Representations and Warranties.  The
representations and warranties in this Agreement being true and correct in all
material respects before and after giving effect to this Agreement (except to
the extent such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that such materiality
qualifier shall not apply if such representation or warranty is already subject
to a materiality qualifier in the Credit Agreement or such other Credit
Document.

 

(c)                                  No Default or Event of Default. There being
no Default or Event of Default which has occurred and is continuing.

 

(d)                                 Fees. The Borrower shall have paid all fees
set forth in the Engagement Letter dated as of October 14, 2013 between the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC.

 

(e)                                  Expenses.  The Borrower’s having paid all
costs, expenses, and fees which have been invoiced and are payable pursuant to
Section 9.1 of the Credit Agreement or any other agreement, including, without
limitation, any upfront fee paid in connection with any increase to the
Borrowing Base agreed to among the parties hereto.

 

Section 8.                                           Effect on Credit
Documents.  Except as amended herein, the Credit Agreement and the Credit
Documents remain in full force and effect as originally executed, and nothing
herein shall act as a waiver of any of the Agent’s or Lenders’ rights under the
Credit Documents.  This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement is a
Default or Event of Default under other Credit Documents.

 

Section 9.                                           Choice of Law.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

 

Section 10.                                    Counterparts.  This Agreement may
be signed in any number of counterparts, each of which shall be an original.

 

6

--------------------------------------------------------------------------------


 

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

7

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

BORROWER:

 

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

FOXTROT RESOURCES LLC

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/ISSUING LENDER/LENDER:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Joseph T. Rottinghaus

 

Name:

Joseph T. Rottinghaus

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

EXISTING LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT

AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

NEW LENDERS:

 

 

 

IBERIABANK,

 

as a New Lender

 

 

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a New Lender

 

 

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT

AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a New Lender

 

 

 

 

 

 

 

By:

/s/ Paul J. Pace

 

Name:

Paul J. Pace

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO A&R CREDIT AGREEMENT

AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------